Citation Nr: 1144426	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-10 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDING OF FACT

The Veteran's current right ear hearing loss is not shown to have been present in service, or for many years thereafter, nor is it shown to be the result of his military service or any incident therein.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in, or aggravated by, active military service, and it cannot be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's February 2007 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the RO's February 2007 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as available VA medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with a VA audiology examination in conjunction with his service connection claim for hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Pursuant to the Board's August 2011 remand, the VA obtained a supplement medical opinion to determine the etiology of the Veteran's right ear hearing loss.  The Board finds that this medical opinion was adequate, as it was based upon a complete review of the Veteran's claims file and consideration of the Veteran's lay statements, and the VA examiner provided a written rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has neither advanced an argument that the audiological examination was deficient in any respect, nor that he was prejudiced thereby.  Under these circumstances, the Board also finds that there has been substantial compliance with its August 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he was exposed to loud noise while serving in the Navy as an Engine Mechanic.  In particular, he claims that he was exposed to noise from engines, steam and big naval guns during his military service.  He reported that after his military service, he was not exposed to a significant amount of noise and that he wore hearing protection when exposed to noise.

Historically, the Veteran served on active duty in the Navy from November 1968 to November 1972.  His Form DD-214 shows that he served as an Engine Mechanic.  The Veteran's November 1968 enlistment examination included an audiological evaluation, which revealed pure tone thresholds, in decibels, as followed:




HERTZ



500
1000
2000
3000
4000
RIGHT
 (-5) 10
(-5) 5
(5) 15
(5) 15
(-5) 0
LEFT
(-5) 10
(-5) 5
(0) 10
(0) 10
(-5) 0

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In this case, the Veteran's enlistment examination stated that it was conducted under the prior ASA standards.  The ASA results are the figures on the left of each column and are in parentheses.  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures not in parentheses.)  

A June 1969 inservice treatment report noted a June 10 audiogram showed almost complete deafness in the Veteran's right ear; however, that a June 16 audiogram showed marked improvement from the previous one.  A June 27 consultation report reflected that the Veteran, who had been seen with complaint of decreased hearing acuity, had apparent otitis media at that time.  The report noted that the Veteran's audiogram was normal and indicated that he was fit for full duty.

The Veteran's separation examination, performed in November 1972, included an audiological evaluation, which revealed pure tone thresholds, in decibels, as followed:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
5
LEFT
25
15
20
15
10

The November 1972 separation examination report also noted a diagnosis of slight bilateral high frequency hearing loss.  

After his discharge from the service, the first medical evidence of record noting complaints or diagnosis of hearing loss or tinnitus is the Veteran's claim filed herein in January 2007.  

In June 2007, the Veteran was afforded a VA audiology examination.  The VA examiner noted that the claims file was reviewed.  The Veteran reported military noise exposure from boiler room, engine room, and gun noise in the Navy.  He stated that after military discharge, he worked in the factory, welding, and heavy machine operation and that he was currently working as a truck driver.  The audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
35
20
25
LEFT
25
15
20
20
65

Speech audiometry revealed speech recognition ability of 96 percent, bilaterally.  The diagnosis was mild to moderate sensorineural hearing loss in the right ear and normal to moderately severe sensorineural hearing loss in the left ear.  The VA examiner opined "[h]earing loss is not likely related to [m]ilitary acoustic trauma as hearing was within normal limits for VA rating purposes at [m]ilitary separation."  The examiner further stated "[e]xposure to either impulse sounds or continuous exposure can cause a temporary threshold shift and this disappears in 16 to 48 hours after exposure to loud noise.  Impulse sounds may also damage the structure of the inner ear resulting in an immediate hearing loss.  Continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss.  If the hearing loss does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  Since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss."  The examiner also stated that civilian noise exposure and prebycusis were contributory factors.  This examination is inadequate for appellate purposes.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In November 2007, the RO obtained an additional medical opinion as the previous VA opinion did not address the threshold shifts in the Veteran's inservice audiograms.  The November 2007 VA examination, with a January 2008 addendum, noted that there was no significant threshold shift in either ear between the Veteran's service entrance and separation.  However, the examiner also stated "[a]lthough the hearing loss in the left ear at separation is not considered ratable loss by a VA rulings (sic), there was a significant threshold shift at 6000 Hertz in the left ear over the course of military service."  Hensley v. Brown, 5 Vet. App. 155 (1993).

Pursuant to the Board's October 2009 remand finding that the previous VA medical opinions of record were inadequate for appellate purposes, a February 2010 VA medical opinion was obtained.  The examiner reviewed the claims file and noted that there was no significant shift in hearing sensitivity in the right ear over the course of service.  The VA examiner found that the Veteran's right ear did not undergo a significant threshold shift in service, stating that literature indicates that threshold changes can vary from test to test by "as much as 10 [decibels]."  The examiner stated that therefore, for a threshold shift to be considered a significant change, it must be more than 10 decibels.  The examiner then stated that the Veteran "did not develop a right ear hearing loss during service."  The examiner further stated that "[a]dditional noise and aging since military separation are likely to be contributing factors in the veteran's hearing loss."

In August 2011, the Board again remanded the Veteran's case for an additional VA medical opinion to address the etiology of the Veteran's current right ear hearing loss.  A September 2011 VA examiner indicated that the Veteran's claims file was reviewed.  The examiner noted that service treatment records indicated that the Veteran was seen on June 10, 16, and 27, 1969 for significant bilateral hearing loss; however, a June 16, 1969 audiogram showed improved hearing and the June 27, 1969 examination showed normal hearing in the right ear.  The examiner stated that the hearing loss on the early and mid June 1969 examinations was highly likely a conductive hearing loss since the otolaryngology note on June 27, 1969 indicated that the Veteran had bilateral otitis media.  The examiner concluded that the Veteran did not develop a permanent right ear hearing loss during service and there was not a permanent significant threshold shift at any frequency in the right ear over the course of service as the late June 1969 audiological examination indicated complete recovery of the right ear temporary hearing loss to previous normal sensitivity levels at all frequencies.  The examiner therefore opined "the Veteran's current right ear hearing loss is not as likely as not due to acoustic trauma during military service."  The examiner further stated that "additional noise and aging since military separation are likely to be contributing factors in the veteran's hearing loss."

After reviewing the evidence of record, the Board finds that service connection is not warranted for right ear hearing loss.  There is currently diagnosed right ear sensorineural hearing loss.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The Veteran's service treatment records reflect a complaint of decreased hearing acuity in June 1969 associated with otitis media.  There was no further treatment and his ears were normal at separation from service in November 1972.  Despite the fact of a temporary decrease in the hearing acuity in service in June 1969, the Board cannot find that this represented the onset of a chronic disease, particularly given the normal November 1972 separation examination and the lack of follow-up treatment since the Veteran's release from active service.  As for there being an injury, the Veteran argues that he suffered inservice noise exposure associated with his service as an engine mechanic in the Navy.  His statements are competent evidence that he was exposed to loud noise during service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, there is no indication that such exposure resulted in any injury to the right ear.  As was noted above, the Veteran's service treatment records do not indicate any abnormalities with respect to the Veteran's ears upon separation.  In fact, the audiogram on the Veteran's separation examination revealed normal hearing.

Moreover, post-service records failed to document any complaints of or treatment for right ear hearing loss for almost 35 years after his discharge from the service.  Nor does the Veteran contend that he has sought any treatment for hearing loss at any time prior January 2007 when he first filed his claim of service connection for hearing loss.  This expansive period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the appellant failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Furthermore, the evidence of record does not include a competent medical opinion linking the Veteran's right ear hearing loss to his active duty service, to include as due to inservice noise exposure.  The record includes various VA medical opinions addressing the etiology of the Veteran's hearing loss; however, the Board will only consider the VA medical opinion dated September 2011 as the other VA opinions of record are not adequate for VA purposes, and therefore are not probative.  The September 2011 VA medical opinion stated that the Veteran's current right ear hearing loss was not related to his military service.  In support of this opinion, the examiner stated that the Veteran did not develop a permanent right ear hearing loss during service and there was not a permanent significant threshold shift at any frequency in the right ear over the course of service.  While complaints of decreased hearing acuity was noted in the early 1969 service treatment report, the late June 1969 audiological examination indicated complete recovery of the right ear temporary hearing loss to previous normal sensitivity levels at all frequencies.  As such, the evidence of record is not supportive of a finding that the Veteran incurred right ear hearing loss during his active service or for many years thereafter.

To the extent that the Veteran asserts that his current right ear hearing loss is related to his active duty service, the Board finds that as a layman, his statements are not competent medical evidence on the etiology of either disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In certain unique instances lay testimony may be competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d at 1316.  However, in this case, the Board finds that the question of whether any inservice noise exposure led to the Veteran's current right ear hearing loss does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Espiritu, 2 Vet. App. at 494.  Moreover, substantial weight is given to the opinion of the September 2011 VA examiner who specialized in the field of audiology.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  There is no medical evidence of record showing that the Veteran's current right ear hearing loss was caused by his military service, and the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu, 2 Vet. App. at 494-95.

The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for right ear hearing loss.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


